Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 1 of 47




                     EXHIBIT 10
          Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 2 of 47




OmniSwitch® 9000/9000E
         Series
                         Getting Started Guide




060210-10, Rev. E                                                  Alcatel •Lucent @
August 2009




                                                                         WS0U-ARISTA00001766
              Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 3 of 47




Warning. Only personnel knowledgeable in basic electrical and mechanical procedures should install or maintain this
equipment.

Lithium Batteries Caution. There is a danger of explosion if the Lithium battery in your chassis is incorrectly replaced.
Replace the battery only with the same or equivalent type of battery recommended by the manufacturer. Dispose of used
batteries according to the manufacturer's instructions. The manufacturer's instructions are as follows:

             Return the module with the Lithium battery to Alcatel-Lucent. The Lithium
             battery will be replaced at Alcatel-Lucent's factory.

              The features and specifications described in this guide are subject to change without notice.

Copyright© 2008 by Alcatel-Lucent. All rights reserved. This document may not be reproduced in whole or in part without
the express written permission of Alcatel-Lucent.

Alcatel-Lucent® and the Alcatel-Lucent logo are registered trademarks of Alcatel-Lucent. Xylan®, OmniSwitch®,
OmniStack®, and Alcatel-Lucent OmniVista® are registered trademarks of Alcatel-Lucent.

OmniAccess™, Omni Switch/Router™, PolicyView™, RouterView™, SwitchManager™, Voice View™, WebView™,
X-Cell™, X-Vision™, and the Xylan logo are trademarks of Alcatel-Lucent.

This OmniSwitch product contains components which may be covered by one or more of the following U.S. Patents:
    • U.S. Patent No. 6,339,830
    • U.S . Patent No. 6,070,243
                                                                                               Alcatel •Lucent @
    • U.S. Patent No. 6,061,368
    • U.S . Patent No. 5,394,402
                                                                                                          Alcatel-Lucent
    • U.S. Patent No. 6,047,024
                                                                                             2680 l West Agoura Road
    • U.S . Patent No. 6,314,106
                                                                                               Calabasas, CA 91301
    • U.S. Patent No. 6,542,507                                                 (818) 880-3500 FAX (818) 880-3505

                                                                                       US Customer Support (800) 995-2696
                                                                             International Customer Support: (81 8) 880-3500
                                                                                         Internet: service. esd. a lcatel-1 ucent. com




                                                                                                             WS0U-ARISTA00001767
Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 4 of 47




                                                             WSOU-AR1STA00001768
Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 5 of 47




                                                             WSOU-AR1STA00001769
                     Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 6 of 47



  Table of Contents

OmniSwitch 9000 / 9000E Series ..                                               1              Management Modules (CMMs) . . .......... 12
        Related Documentation . . . . . . . . . . . . . . . . . . . . . . 2                        NI Modules ......................... 12
                                                                                                    CMMs ........ . .. . .......... . .. . ... 12
Installing the Hardware ....... ...... .. 3                                                    Installing SFP and XFP Transceivers ........ 15
        Items Required . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3             Blank Cover Plates ...................... 15
        Site Preparation . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3   Connections and Cabling ............ . 16
             Environmental Requirements . ....... . .. . .. . 3                            Serial Connection to the Console Port ..... . .. . . 16
             Electrical Requirements ..... . .. . .......... 3
             Chassis Weight Considerations ............. 4                                 Serial Connection Default Settings . . .. . ........ 16
                 OS9800 .......... . .. . .......... . .. . 4                              Ethernet Management Port (EMP)
                 OS9700/9702 ........................ 4                                    Cable Requirements ........................ 17
                 OS9600 . .. . .. . .......... . .. . ....... 4
                                                                                     Booting the Switch ....... ... ........... . 18
        Items Included ............................. 4                                         Component LEDs ....................... 18
        Unpacking and Installing the Switch . . . . . . . . . . . . 5                Your First Login Session ....... ... ... .. 19
           Unpacking the Chassis .. . .. . .. . ....... . .. . 5
                Recommendations . . ....... . .. . ....... 5                               Logging In to the Switch ...... . .. . .. . ........ 19
                Instructions ......................... 5                                   Setting IP Address Information for the EMP . .. . . 20
           Lifting the Chassis ........ . .. . .......... . 7                              Unlocking Session Types . .......... . .. . ..... 21
           Mounting the Switch ..................... 7                                            Unlocking All Session Types ........... 21
                Airflow Considerations ..... . .. . .. . .... 7                                   Unlocking Specified Session Types ...... 22
                Rack-Mounting . . .. . .......... . .. . ... 8
                                                                                           Changing the Login Password ................ 22
                Optional Rack-Mounting Hardware ...... 9
                Standalone . . .. . .......... . .. . ....... 9                            Setting the System Time Zone ................ 23
           Installing Power Supplies . .......... . .. . .. 10                             Setting the Date and Time .... . .. . .......... . . 23
           Using the Grounding Wrist Strap and Chassis
                                                                                           Setting Optional System
           Grounding Lug . . .. . .. . ....... . .. . ...... 11
                                                                                           Information ............................... 24
           Installing the Network Interface (NI) and Chassis


August 2009                                                                                                                                     iii



                                                                                                                          WS0U-ARISTA00001770
                      Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 7 of 47


              Specifying an Administrative Contact ....... 24                    Troubleshooting ........................... 37
              Specifying a System Name .. . .. . .......... 24                           The Web View login screen
              Specifying the Switch's Location . . .. . ...... 24                        does not display .... . .. . .......... . .. . 37
         Viewing Your Changes ............. . ....... 25                                 The login screen displays, but my login
                                                                                         attempt fails ... . .......... . .. . ....... 37
         Saving Your Changes ..... . .. . .. . .......... . 25
         Modifying the Serial Connection Settings ....... 25
Files and Directories ......... ... ........                               28
     Boot and Image Files ...... . .. . .. . ....... . .. . .. . 28
         boot.params File ........................... 28
         boot.cfg File .............................. 28
         Image Files ............................... 29
     Working and Certified Directories ................ 30
        Working Directory ......... . .. . .. . ....... . .. 30
        Certified Directory .. . .. . ....... . .. . .. . ...... 30
        Which directory is the switch currently using? .... 31
        Can I save changes to the Certified directory? . . .. 31
        What happens when the switch boots? . .. . ...... 31
        Working and Certified Are Identical ............ 31
        Working and Certified Are Different . ....... . .. 32
        My Working and Certified Directories are
        different.Can I force a reboot from the Working direc-
        tory? . .. . .. . .......... . .. . .......... . .. . .. 32
Using WebView .........................                                    33
         Browser Compatibility ...................... 33
         Logging In to WebView ..................... 33
         Navigating Web View . . . . . . . . . . . . . . . . . . . . . . . 34
         Online Help . . .......... . .. . .. . ....... . .. . 36
         Additional Information . . . . . . . . . . . . . . . . . . . . . . 36


iv                                                                                                                           August 2009



                                                                                                                 WS0U-ARISTA00001771
                Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 8 of 47




 OmniSwitch 9000 / 9000E
 Series


                                                  The OmniSwitch 9000 and 9000E Series switches are
                                                  designed to meet the needs of today's networks by supporting
                                                  high availability, wire-speed performance and services that
                                                  address the Enterprise Datacenter and Core as well as Campus
                                                  networks. The OmniSwitch Series incorporates multiple chas-
                                                  sis and module configurations designed to meet those needs.

                                                  The latest generation OmniSwitch chassis, modules, and
                                                  CMMs provide all the functionality of the original
                                                  OmniSwitch 9000 along with the addition of key features such
                                                  as increased throughput, multi-VRF support with wire-rate
                                                  performance, additional QoS & ACLs with more granular rate
                                                  limiting and support of increased IPv4/IPv6 multicast flows,
                                                  hosts, and routes.

                                                  Refer to the User Manual CD or Product Documentation Card
                                                  for additional hardware and software OmniSwitch documenta-
                                                  tion.




         OmniSwitch 9000/9000E Series Switches



August 2009                                                                  OmniSwitch 9000 / 9000E Series



                                                                                        WS0U-ARISTA00001772
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 9 of 47


Related Documentation                                            using Web management software (Web View).

The following are the titles and descriptions of all the       • OmniSwitch AOS Release 6 Network Configuration
OmniSwitch 9000/9000E user documentation available:              Guide

    • OmniSwitch 9000/9000E Getting Started Guide                Includes network configuration procedures and
                                                                 descriptive information on all the major software
       Describes the basic steps for installing and mounting     features and protocols included in the base software
       hardware and getting an OmniSwitch up and running.        package. Chapters cover Layer 2 information (Ether-
       Also provides information on fundamental aspects of       net and VLAN configuration), Layer 3 information
       OmniSwitch hardware components and software               (routing protocols, applications), security options
       architecture.                                             (authenticated VLANs), Quality of Service (QoS), link
                                                                 aggregation, and server load balancing.
    • OmniSwitch 9000/9000E Hardware Users Guide
                                                               • OmniSwitch AOS Release 6 Advanced Routing
       Complete technical specifications and procedures for      Configuration Guide
       all OmniSwitch chassis, power supplies, fans, Chassis
       Management Modules (CMMs), and Network Inter-             Includes network configuration procedures and
       face (NI) modules.                                        descriptive information on all the software features and
                                                                 protocols included in the advanced routing software
    • OmniSwitch CLI Reference Guide                             package such as multicast routing (DVMRP and
                                                                 PIM-SM), OSPF and BGP.
       Complete reference to all CLI commands supported on
       the OmniSwitch. Includes syntax definitions, default    • OmniSwitch Transceivers Guide
       values, examples, usage guidelines, and
       CLI-to-MIB variable mappings.                             Includes information on Small Form Factor Pluggable
                                                                 (SFPs) and 10 Gbps Small Form Factor Pluggables
    • OmniSwitch AOS Release 6 Switch Management Guide           (XFPs) transceivers.

       Includes procedures for readying an individual switch
       for integration into a network. Topics include the
       software directory architecture, image rollback
       protections, authenticated switch access, managing
       switch files, system configuration, using SNMP, and


2   OmniSwitch 9000 / 9000E Series                                                                           August 2009



                                                                                                 WS0U-ARISTA00001773
                 Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 10 of 47



 Installing the Hardware

Items Required                                                  Electrical Requirements

    • Grounding wrist strap (included)                          The OmniSwitch has the following general electrical require-
                                                                ments :
    • Phillips screwdriver
                                                                   • Each switch requires one grounded electrical outlet for
    • Flat-blade screwdriver                                       each power supply installed in the chassis. The
                                                                   OmniSwitch offers both AC and DC power supply support.
    • Serial cable                                                 Refer to the Hardware Users Guide for more information.

                                                                   • For switches using AC power connections, each
Site Preparation                                                   supplied AC power cord is 2 meters (approximately 6.5
                                                                   feet) long. Do not use extension cords.
Environmental Requirements
                                                                    Redundant AC Power. It is recommended that each AC
The OmniSwitch has the following environmental and airflow          outlet resides on a separate circuit. With redundant AC, if
requirements :                                                      a single circuit fails , the switch's remaining power
                                                                    supplies (on separate circuits) are likely to remain unaf-
   • The installation site must maintain an appropriate             fected and can, therefore, continue operating.
   temperature and humidity as specified in the Hardware
   Users Guide.
                                                                   • For switches using DC power, refer to the Hardware
   • Be sure to allow adequate room for proper air ventila-        Users Guide for more information, including installation
   tion at the front, back, and sides of the switch. Refer to      guidelines.
   "Mounting the Switch" on page 7 for minimum clearance
   requirements. No clearance is necessary at the top or
   bottom of the chassis.



August 2009                                                                                            Installing the Hardware   3



                                                                                                       WS0U-ARISTA0000177 4
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 11 of 47


Chassis Weight Considerations                                 Items Included
059800                                                        Your OmniSwitch order includes the following items:

When fully populated (i.e., with all CMM and NI modules and       • OmniSwitch chassis with factory-installed power
power supplies installed), the OmniSwitch 9800 chassis              supplies per order
weighs approximately 188 lbs (85 Kgs).
                                                                  • CMM module(s) per order
059700/9702
                                                                  • NI modules per order
When fully populated (i.e., with all CMM and NI modules and
power supplies installed), the OmniSwitch 9700/9702 chassis       • XFPs per order, if applicable
weighs approximately 128 lbs (58 Kgs) .
                                                                  • SFPs per order, if applicable

059600                                                            • Blank cover panels, if applicable

When fully populated (i.e., with CMM and all NI modules and       • Grounding wrist strap
power supplies installed), the OmniSwitch 9600 chassis
weighs approximately 66 lbs (30 Kgs).                             • RJ45-to-DB9 console adapter

                                                                  • Power cord(s) per order, if applicable

                                                                  • Hard copy of the Getting Started Guide

                                                                  • Documentation CD containing a complete set of user
                                                                    guides for the switch and switch software. Refer to
                                                                    "Related Documentation" on page 2 for a complete list
                                                                    of included documentation.

                                                                  • Product Documentation Card with information on
                                                                    downloading the latest user guides.




4   Installing the Hardware                                                                                   August 2009



                                                                                                    WSOU-AR1STA00001775
                 Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 12 of 47


Unpacking and Installing the Switch                             4 The overpack is the outer shell of the packaging. Lift
                                                                the overpack straight up until it slides free from the rest of
                                                                the packaging. This allows easy access to the chassis.
Unpacking the Chassis
                                                                S Carefully remove the protective plastic from the switch
To protect your switch components from electrostatic            chassis.
discharge (ESD) and physical damage, read all unpacking
recommendations and instructions carefully before beginning.    6 In order to reduce the weight of the chassis, it is
                                                                recommended that you remove all factory-installed power
Recommendations                                                 supplies prior to lifting it from the packaging. Steps 7
                                                                through 12 below provide instructions for removing power
    • Unpack your OmniSwitch chassis as close as possible       supplies.
      to the location where it will be installed.

    • Network Interface (NI) modules are packaged in sepa-      Note. Steps 7 through 12 apply to power supplies that are
      rate boxes. In order to reduce significantly the          newly shipped in the switch chassis. They have no power
      exposure to electrostatic discharge (ESD) and physical    cords attached and the on/off switches are in the off (0)
                                                                position. For instructions on removing power supplies that
      damage, do not unpack these boxes until the NI
                                                                are currently operating in an existing switch, refer to the
      modules are ready to be installed.                        Hardware Users Guide.
Instructions

    1 Begin by carefully cutting the tape along the seam.       7 Loosen the two captive screws, located at the top and
                                                                bottom of the power supply's front panel. If necessary, use
    2 Lift the box's top flaps. Remove the smaller boxes that   a flat-blade screwdriver to loosen the screws. Be sure that
    are enclosed and set them aside. These smaller boxes        both captive screws are completely disengaged from the
    contain the Ship Kit and the switch's Chassis Manage-       threaded holes in the chassis before continuing.
    ment Modules (CMMs).

    3 Next, completely remove the white plastic handle
    inserts from the sides of the box. Removing these handles
    allows the overpack to be removed.




August 2009                                                                                         Installing the Hardware   5



                                                                                                     WSOU-AR1STA00001776
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 13 of 47




    Note. Alcatel-Lucent provides factory-installed blank
                                                               9 When the power supply is pulled out far enough (about
    cover plates for empty module slots. Do not remove these
    cover plates as they play an important role in chassis     10"), place your other hand under the power supply casing
    ventilation.                                               to support its weight.

                                                               1 0 Continue pulling the power supply out until it is
    8 With one hand, grasp the handle at the front of the      removed from the chassis.
    power supply and slowly pull the power supply out of the
    power supply bay. Do not pull the power supply             11 Set the power supply aside on a clean, static-free
    completely out of the bay with one hand.                   surface. You will need to re-install it later.

                                                               12 Remove all remaining power supplies by repeating
                                                               steps 7 through 11.

                                                               13 Continue to "Lifting the Chassis" below.




6   Installing the Hardware                                                                                   August 2009



                                                                                                   WSOU-AR1STA00001777
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 14 of 47


Lifting the Chassis                                               Airflow Considerations

Once its weight has been reduced by removing the power            Be sure that your switch is placed in a well-ventilated, static-
supplies, the chassis can be lifted from the packaging material   free environment. Always allow adequate clearance at the
and moved to the location where it is to be installed (see        front and sides of the switch, as well as behind the switch's fan
important note below).                                            unit (located at the top-rear of the chassis). The following top-
                                                                  view diagram shows recommended minimum clearances for
                                                                  adequate airflow:
    Important. Two people are required to lift the chassis.
    Due to its weight, lifting the chassis unassisted can cause
    personal injury.
                                                                       ,--------
                                                                                                          '}
                                                                                                           I    Rear. 6 inches mini-
                                                                                                                mum at rear of chassis
Once the chassis has been removed from the packaging,                                                      I    fan unit.
continue to "Mounting the Switch" below.
                                                                                                                Sides. 2 inches minimum
Mounting the Switch                                                                                             at left and right sides.


    Note. Due to their weight and airflow requirements,
    OmniSwitch chassis-based switches cannot be wall-
    mounted.
                                                                         ~~~~~~~~~~~                       I}
                                                                                                           I    Front. 6 inches minimum
                                                                          _   _   _   _   _   _   _   _   _J    at front of chassis.


                                                                                          Chassis Top View

                                                                  Never obstruct the air intake vents located at the bottom-front
                                                                  and bottom-sides of the chassis or the fan unit's air output
                                                                  vents located at the rear of the chassis.




August 2009                                                                                                    Installing the Hardware   7



                                                                                                               WSOU-AR1STA00001778
                   Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 15 of 47


     Note. Clearance is not required at the top and bottom of        To rack-mount the switch, follow the steps below:
     the chassis.
                                                                         1 Mark the holes on the rack where the chassis is to be
                                                                         installed.
Rack-Mounting
                                                                         2 Using two people, lift and position the chassis until the
Refer to the important guidelines below before installing the            rack-mount flanges are flush with the rack post.
OmniSwitch chassis in a rack
                                                                         3 Align the holes in the flanges with the rack holes you
    • Rack-mounting the chassis requires three people-two                marked in step 1.
    people to hold the chassis and position it in the rack and a
    third person to secure the chassis to the rack by using the          4 Once the holes are aligned, use a third person to insert
    attachment screws.                                                   a screw through the bottom hole on each flange . Tighten
                                                                         both screws until they are secure.
    • The chassis has two integral rack-mount flanges that
    support standard 19" rack mount installations. Refer to
    p age 9 for information on optional rack-mounting hard-
    ware.

    • Alcatel-Lucent does not provide rack-mount screws.
    Use the screws supplied by the rack vendor.

    • To prevent a rack from becoming top heavy, it is recom-
    mended that you install the switch at the bottom of the rack
    whenever possible.

    • If you are installing the switch in a relay rack, be sure to
    install and secure the rack per the rack manufacturer's
    specifications.

    • Refer to page 7 for important chassis airflow recom-
    mendations before installing.




8    Installing the Hardware                                                                                             August 2009



                                                                                                            WSOU-AR1STA00001779
                 Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 16 of 47


   Note. Be sure to install the screws in the bottom hole of   Optional Rack-Mounting Hardware
   each flange, as shown, before proceeding.
                                                               All OmniSwitches are shipped with integral front rack-mount
                                                               flanges. These flanges support standard 19" rack mount instal-
   5 Once the screws at the bottom of each flange are          lations. If you have non-standard rack-mount requirements,
   secure, install the remaining screws. Be sure that all      Alcatel-Lucent offers optional hardware for the following
   screws are securely tightened.                              applications:

                                                                   • 23" rack installations

                                                                   • Side-mount hardware for additional support

                                                               For information on this optional rack mounting hardware,
                                                               contact your Alcatel-Lucent representative.

                                                               Standalone

                                                               The OmniSwitch can be installed unmounted as a standalone
                                                               unit. Be sure that the installation location is a stable, flat
                                                               surface that can accommodate the fully-populated weight of all
                                                               switches being installed. For detailed information on weight
                                                               considerations, refer to "Chassis Weight Considerations" on
                                                               page 4.


                                                                   Note. The OmniSwitch must be installed "right side up".
                                                                   Never attempt to operate a switch while it is lying on its
                                                                   side.




August 2009                                                                                           Installing the Hardware   9



                                                                                                       WSOU-AR1STA00001780
                   Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 17 of 47


To install the switch as a standalone unit, follow the steps       3 Carefully insert the rear of the casing into the power
below:                                                             supply bay and slide the power supply back until its
                                                                   connector meets the chassis backplane connector.
     1 Use two or more people to move and position the
     unpopulated chassis upright on the floor or bench where it
     is to be installed.

     2 Be sure that adequate clearance has been provided for
     chassis airflow and that you have placed the chassis within
     reach of all required electrical outlets. For recommended
     airflow allowances, refer to page 7. For environmental and
     electrical requirements, refer to page 3.

Installing Power Supplies

Next, re-install the power supplies in the chassis power supply
bays by following the steps below:                                 4 Continue sliding the power supply back until the front
                                                                   panel meets the front of the chassis. Do not force the
     1 First, be sure that you do not install the power supply     power supply into the bay. Otherwise you can damage the
     upside down. While orienting the power supply, note that      connectors.
     the on/off switch and power cord socket are located at the
     bottom of the power supply and the fan is located at the       S Tighten the two captive screws located at the top and
     top of the power supply.                                      bottom of the power supply's front panel. Be sure not to
                                                                    overtighten the captive screws. Ifyou use a screwdriver,
     2 With one hand, grasp the handle at the front of the          the torque used to tighten the screws must not exceed 2.3
     power supply. Place your other hand under the power           foot-pounds.
     supply casing to support its weight.




10    Installing the Hardware                                                                                     August 2009



                                                                                                       WSOU-AR ISTAOOOO 1781
                 Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 18 of 47


                                                                     Important. Do not turn on the power supplies at this time.


                                                                     9 Install all remaining power supplies by repeating steps
                                                                     1 through 8 for each power supply.

                                                                 Using the Grounding Wrist Strap and
                                                                 Chassis Grounding Lug

                                                                 As electrostatic discharge (ESD) can damage switch compo-
                                                                 nents, such as the Network Interface (NI) and CMMs, you
                                                                 must ground yourself properly before continuing with the
   6 Verify that the power supply's on/off switch is in the      hardware installation. For this purpose, Alcatel-Lucent
   off (0) position.                                             provides a grounding wrist strap and a grounding lug located
                                                                 near the bottom-right of the chassis.
   7 Loop the AC power cord (provided) once through the
   cable retainer located on the power supply' s front panel     To ground yourself properly, follow the steps below:
   and secure the retainer by using the butterfly fastener. By
   looping the power cord through this retainer, the cord            1 Fas ten the provided grounding strap to your wrist.
   cannot be accidentally pulled from the socket.
                                                                     2 Insert the wrist strap ' s connector pin (located at the end
   8 Once the power cord is looped through the retainer,             of the strap ' s tether) into the grounding lug near the
   plug the power cord connector into the power supply's             bottom-right of the chassis, as shown:
   socket and then plug the power cord into an easily-acces-
   sible, properly grounded outlet. Do not use an extension
   cord.


   Note. For switches using DC power, the power cord
   connector snaps into the connector socket. A cable
   retainer is not used. For more information, refer to the
   Hardware Users Guide.



August 2009                                                                                             Installing the Hardware   11



                                                                                                          WS0U-ARISTA00001782
                   Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 19 of 47


                                                                   Installing the Network Interface (NI) and
                                                                   Chassis Management Modules (CMMs)
                                                                   Once you are properly grounded, you may begin installing the
                                                                   Network Interface (NI) and CMM(s).


                                                                       Note. OmniSwitch 9000E Series CMMs and Nis are
                                                                       colored with a purple line to distinguish them from
                                                                       OmniSwitch 9000 Series CMMs and Nis that are colored
                                                                       orange. Do not install OmniSwitch 9000E Series and
                                                                       OmniSwitch 9000 Series CMMs and Nls in the same
                                                                       chassis.


                                                                   NI Modules
                                                 Chassis
                                                 Grounding Lug     NI modules may be installed in any slot position except for the
                                                                   CMM slots.

                                                                   CMMs
     Note: The grounding lug diagram on the left is a general
     diagram only. It is intended to show the location of the      An Omni Switch requires a minimum of one CMM for switch
     grounding lug. No NI modules or CMMs should be                operations. The second CMM provides redundancy and may
     installed in your chassis at this time.                       be installed either in slot A or slot B.

                                                                   In non-redundant configurations, the CMM may be installed in
                                                                   either slots A or B. In redundant configurations, the CMM
     Important. For the grounding wrist strap to be effective      installed in slot A will be designated primary by default. For
     in eliminating ESD, the power supplies must be installed      detailed information, refer to the Hardware Users Guide.
     in the chassis and plugged into grounded electrical outlets
     as described on page 11 .                                     NI modules cannot be installed in CMM slots A or B; like-
                                                                   wise, CMMs cannot be installed in any NI slot position.



12    Installing the Hardware                                                                                         August 2009



                                                                                                          WS0U-ARISTA00001783
                 Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 20 of 47


    More Information on Slot Numbering. For a diagram             1 Holding the module in both hands, slide it carefully
    showing the chassis layout and slot positions, refer to       into the chassis card guide. The component side of the
    Hardware Users Guide.                                         board should face right.


To install an NI or CMM module, follow the steps below:

    Note. To further reduce exposure to electrostatic discharge
    (ESD) and physical damage, do not remove more than one
    module at a time from the factory packaging. Unpack one
    module, immediately install the module in the chassis,
    then repeat the sequence for another module.


    Important. Before beginning, note that the CMM
    modules and NI modules slide into the chassis card guides
    differently. CMMs have a sheet metal tray that slides into
    the guides; with Nls, the edges of the module's printed
    circuit slide into the guides.
                                                                  2 The module should slide in easily. Do not force the
                                                                  module into the slot. If any resistance is encountered,
                                                                  ensure that the module is aligned properly in the card
                                                                  guide. Also, see the important note regarding chassis card
                                                                  guides on page 13.

                                                                  3 When the module is nearly seated in the slot, be sure
                                                                  that the two extractor levers-one on top of the module
                                                                  and one at the bottom-are slightly opened
                                                                  (approximately 30°). This allows the notch on each extrac-
                                                                  tor lever to grasp the rail on the chassis. Once the notches




August 2009                                                                                        Installing the Hardware   13



                                                                                                      WS0U-ARISTA00001784
                   Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 21 of 47


     have grasped the rail, press both extractor levers simulta-   4 Once the module is firmly seated, secure the module to
     neously until the module is firmly seated.                    the chassis by tightening the two captive screws. Be sure
                                                                   not to overtighten the captive screws. Ifyou use a screw-
                                                                   driver, the torque used to tighten the screws must not
                                                                   exceed 2.3 foot-pounds.
                                              Chassis Attachment
                                              Rail


                      .,..f--~~ -----,--- Notch in Extractor
                                               Lever




                                                                   S Install all remaining modules by repeating steps 1
                                                                   through 4 for each module.




14    Installing the Hardware                                                                                   August 2009



                                                                                                     WS0U-ARISTA00001785
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 22 of 47


Installing SFP and XFP Transceivers

For information on installing XFPs and SFPs, refer to the
OmniSwitch Transceivers Guide.

Blank Cover Plates

Blank cover plates are factory-installed in the chassis and are
used to cover empty CMM and NI slots as well as empty
power supply bays.

These cover plates play an important role in chassis airflow
and temperature management. They also provide protection for
module processor boards and other sensitive internal switch
components by closing off a chassis that is not fully populated.

Because they regulate airflow and help protect internal chassis
components, blank cover plates should remain installed at
empty module slots and power supply bays at all times.




August 2009                                                                   Installing the Hardware   15



                                                                                WS0U-ARISTA00001786
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 23 of 47




 Connections and Cabling

Once your switch is properly installed, you should connect all   Serial Connection Default Settings
network and management cables required for your network
applications. Connections may include:                           The factory default settings for the serial connection are as
                                                                 follows:
     • Serial cable to the console port
                                                                      baud rate                           9600
     • Ethernet cable to the Ethernet Management Port                 parity                             none
       (EMP) on the CMM
                                                                      data bits (word size)               8
     • Gigabit cables to all required XFPs or MiniGBICs               stop bits                           1

     • Ethernet cables to all required Ethernet Network
       Interface (ENI) ports                                     For information on modifying these settings, refer to
                                                                 "Modifying the Serial Connection Settings" on page 25.

Serial Connection to the Console
Port

The console port, located on the CMM module, provides a
serial connection to the switch and is required when logging
into the switch for the first time. By default, this RJ-45
connector provides a DCE console connection.




16    Connections and Cabling                                                                                         August 2009



                                                                                                          WS0U-ARISTA00001787
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 24 of 47


Ethernet Management Port (EMP)
Cable Requirements

There are specific cable type requirements (i.e., straight-
through or crossover) based on the location of the Ethernet
Management Port (EMP) and the type of device to which it is
connecting. Refer to the information below:

     EMP to a Switch                    Straight-through
     EMP to a Computer or               Crossover
     Workstation


    Note. For information on manually configuring Ethernet
    ports for cabling requirements, refer to "Configuring
    Ethernet Ports" in the Network Configuration Guide.


For detailed information on all port types, including console,
EMP, Gigabit Ethernet, and 10 Gigabit Ethernet, refer to the
Hardware [hers Guide.




August 2009                                                                  Connections and Cabling   17



                                                                                 WS0U-ARISTA00001788
                   Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 25 of 47



 Booting the Switch

Now that you have installed the switch components and                     CMM TEMP                         Green
connected all required cables, you can boot the switch. To boot           CMM PSU                          Green
the switch, simply turn the on/off switch for all installed power
supplies to the on (I) position.                                          NI OKl                           Solid Green
                                                                          NI OK2                           Blinking Green

     Note. If you have more than one power supply installed,              Power Supply AC OK               Solid Green
     be sure to turn on each power supply in rapid succession,            Power Supply DC OK               Solid Green
     (i.e., within a few seconds of each other). This ensures that
     there will be adequate power for all NI modules when they            Power Supply OVER TEMP           Off
     boot.
                                                                     If the LEDs do not display as indicated, make sure the boot
                                                                     process is completed. Again, the boot process takes several
Component LEDs
                                                                     moments to complete. If the LEDs do not display as indicated
                                                                     following a complete boot sequence, contact Alcatel-Lucent
The boot process takes a few moments to complete. During             Customer Support.
this process, the LEDs on the CMM and NI modules may flash
and change color, indicating different stages of the boot.           For information on power supply LED states, refer to the
                                                                     Hardware Users Guide.
Following a successful boot, the LEDs on all switch compo-
nents, including power supplies, should display as follows:          Once the switch has completely booted and you have accessed
                                                                     your computer's terminal emulation software via the console
     CMMOKl                              Solid Green                 port, you are ready to log in to the switch' s Command Line
     CMMOK2                              Blinking Green              Interface (CLI) and configure basic information. Continue to
                                                                     "Your First Login Session" on page 19.
     CMMCONTROL                          Solid Green
     CMMFABRIC                           Solid Green
     CMMFAN                              Solid Green


18    Booting the Switch                                                                                               August 2009



                                                                                                           WS0U-ARISTA00001789
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 26 of 47



 Your First Login Session

In order to complete the setup process for the switch, you must   Logging In to the Switch
complete the following steps during your first login session:
                                                                  When you first log in to the switch, you will be prompted for a
    • Log in to the switch                                        login (i.e., user) name and password. During this first login
                                                                  session, only one user name option and one password option is
    • Set IP address information for the Ethernet                 available:
      Management Port (EMP)
                                                                     • Login (i.e., user name )-admin
    • Unlock session types
                                                                     • Password-switch
    • Change the login password
                                                                  To log in to the switch, enter admin at the login prompt:
    • Set the date and time
                                                                          login: admin
    • Set optional system information                             Next, enter the factory default password, switch, at the pass-
                                                                  word prompt:
    • Save your changes
                                                                         password: switch
                                                                  The default welcome banner, which includes infomiation such
    Important. You must be connected to the switch via the        as the current software version and system date, is displayed
    console port before initiating your first login session.      followed by the CLI command prompt:
                                                                         w,~l.comE~ to th,~ AlcatE)1-Lucr~nt Omn:LSwitcl1   9000E
                                                                         Software Version 6.4.1.281.ROl Development,                   16,
                                                                         2009 .

                                                                         Copyright(c), 1994-2007 Alcatel-Lucent All Rights
                                                                          [E~SE~rVE~d.


                                                                         OrnniSwitch (TM)     a tradE~mark of A lcat:E)1-Lucent rE)g:i_s-
                                                                         tered in the United States Patent and Trademark Office.

                                                                         ->




August 2009                                                                                                 Your First Login Session         19



                                                                                                               WS0U-ARISTA00001790
                   Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 27 of 47


     More Information On User Accounts. A user account           1 Enter modify boot parameters at the CLI prompt. The
     includes a login name, password, and user privileges.       boot prompt displays:
     Privileges determine whether the user has read or write
     access to the switch and which commands the user is            Boot>
     authorized to execute.
     For detailed information on setting up and modifying user   2 At the boot prompt, enter boot empipaddr, followed
     accounts and user privileges, refer to the Switch Manage-   by the new default IP address for the EMP. For example:
     ment Guide.
                                                                    Boot> boot empipaddr 168.22.2.120


                                                                 3 Next, enter boot empgatewayipaddr, followed by the
Setting IP Address Information for                               new default gateway address for the EMP. For example:
the EMP                                                             Boot> boot empgatewayipaddr 168.22.2.254


The Ethernet Management Port (EMP) is located on the CMM         4 Verify your current changes by entering show at the
module. The EMP allows you to bypass the Network Interface       boot prompt:
(NI) modules and manage the switch over the network directly
through the CMM.                                                    Boot> show
                                                                    Edit buffer contents:
                                                                    EMP IP Address                        168.22.2.120
In order to ping the switch through the EMP Ethernet connec-
                                                                    EMP Gateway IP Address                168 . 22.2.254
tion, you must change the port's default IP and gateway
addresses.                                                          (additional table output not shown)

To change the default IP and gateway addresses, refer to the
following steps:                                                 Subnet Mask. The default subnet mask is Class C
                                                                 (255.255 .255.0). If you must change this default value,
                                                                 use the boot empnetmask command at the boot prompt.
     Note. You must be connected to the switch via the console
     port before attempting to change IP address information.
     Otherwise, an error message will display.




20    Your First Login Session                                                                                  August 2009



                                                                                                   WS0U-ARISTA00001791
                Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 28 of 47


   Access to the EMP. By default, only devices in the same     Unlocking Session Types
   subnet as the EMP will be able to manage the switch
   through that port. For information on allowing devices in   Security is a key feature on the OmniSwitch. As a result, when
   other subnets to manage the switch via the EMP, refer to    you access the switch for the first time, you must use a direct
   the Hardware Users Guide.                                   console port connection. All other session types (Telnet, FTP,
                                                               Web View, and SNMP) are "locked out" until they are manu-
                                                               ally unlocked by the user.
   S Save these changes to the switch's running memory by
   entering commit system at the boot prompt:                  The CLI command used to unlock session types is
                                                               aaa authentication.
       Boot> commit system

   This will immediately enable your changes and allow             Note. When you unlock session types, you are granting
   users to ping the EMP. However, note that these changes
   have not yet been saved to the switch' s boot.params file       switch access to non-local sessions (e.g., Telnet). As a
   and will be lost if the switch is rebooted.                     result, users who know the correct user login and pass-
                                                                   word will have remote access to the switch. For more
   6 To permanently save these changes to the                      information on switch security, refer to the Switch
   boot.params file, enter commit file at the boot prompt:         Management Guide.

       Boot> commit file

   Changes will be preserved following a switch reboot.
                                                               Unlocking All Session Types

                                                               To unlock all session types, enter the following command
   7 Return to the CLI prompt by entering exit at the boot     syntax at the CLI prompt:
   prompt.
                                                                      -> aaa authentication default local

   Important. Although you have configured the EMP with
   valid IP address information, you will not be able to
   access the switch through this port for Telnet, FTP,
   Web View, or SNMP sessions until you have unlocked
   these remote session types. See "Unlocking Session
   Types" for more information.



August 2009                                                                                         Your First Login Session   21



                                                                                                      WSOU-AR1STA00001792
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 29 of 47


Unlocking Specified Session Types                              Changing the Login Password
You can also unlock session types on a one-by-one basis. For   Change the login password for admin user sessions by follow-
example, to unlock Telnet sessions only, enter the following   ing the steps below:
command:
                                                                   1 Be sure that you have logged into the switch as user
       -> aaa authentication telnet local                          type admin (see "Logging In to the Switch" on page 19).

To unlock Web View (HTTP) sessions only, enter the follow-         2 Enter the keyword password and press Enter.
ing command:
                                                                   3 Enter your new password at the prompt (refer to the
       -> aaa authentication http local                            note below).

You cannot specify more than one session type in a single
command line. However, you can still unlock multiple session       Note. Typically, the password should be a string ofnon-
types by using the aaa authentication command in succes-           repeating characters. The CLI uses the first occurrence of
sion. For example:                                                 the character series to uniquely identify the password. For
                                                                   example, the password engrengr is the same as engr. A
       -> aaa authentication http local                            better password might be engr2735.
       -> aaa authentication telnet local
       -> aaa authentication ftp local

                                                                   4 You will be prompted to re-enter the password. Enter
                                                                   the password a second time.


                                                                   Note. Be sure to remember or securely record all new
                                                                   passwords; overriding configured passwords is restricted.

                                                               New password settings are automatically saved in real time to
                                                               the local user database; the user is not required to enter an
                                                               additional command in order to save the password informa-
                                                               tion. Also note that new password information is retained
                                                               following a reboot.



22   Your First Login Session                                                                                     August 2009



                                                                                                      WSOU-AR1STA00001793
                   Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 30 of 47


All subsequent login sessions-including those through the                  -> system time 18:35:00
console port-will require the new password to access the
switch.                                                             The switch uses a 24-hour clock; the time value shown in the
                                                                    above example would set the time to 6:35 PM.

Setting the System Time Zone                                        To set the current date for the switch, enter system date,
                                                                    followed by the current date in mm/dd/yyyy. For example:
The switch's default time zone is UTC (also referred to as
Greenwich Mean Time).                                                      -> system date 06/27/2009


If you require a time zone that is specific to your region, or if
you need to enable Daylight Savings Time (DST) on the
switch, you can configure these settings via the
system timezone and system daylight savings time
commands. For example, to set the system clock to run on
Pacific standard time, enter the following command:

        -> system timezone pst


To enable Daylight Savings time, enter the following
command:

        -> system daylight savings time enable


Many other time zone variables are supported. For detailed
information on configuring a time zone for the switch, refer to
your Switch lvfanagement Guide.


Setting the Date and Time
Set the current time for the switch by entering system time,
followed by the current time in hh:mm:ss. For example:



August 2009                                                                                              Your First Login Session   23



                                                                                                           WS0U-ARISTA00001794
                    Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 31 of 47


Setting Optional System                                              Specifying a System Name
Information
                                                                     The system name is a simple, user-defined text description for
                                                                     the switch.
This section provides information on configuring optional
system parameters, including:                                        To specify a system name, enter system name, followed by a
                                                                     text string. If you include spaces between words in the text
     • the switch's administrative contact                           string, be sure to enclose the string in quotes (" ").

     • a system name                                                 For example:

     • the switch's physical location                                    -> system name "Engineering Switch 3"


Specifying an Administrative Contact                                 Specifying the Switch's Location
                                                                     It is recommended that you use a physical labeling system for
An administrative contact is the person or department in             locating and identifying your switch(es). Examples include
charge of the switch. If a contact is specified, users can easily    placing a sticker or placard with a unique identifier (e.g., the
find the appropriate network administrator if they have ques-        switch's default IP address) on each chassis.
tions or comments about the switch.
                                                                     However, if no labeling system has been implemented or if
To specify an administrative contact, enter system contact,          you need to detern1ine a switch's location from a remote site,
followed by a text string. If you include spaces between words       entering a system location can be very useful.
in the text string, be sure to enclose the string in quotes (" ").
                                                                     To specify a system location, enter system location, followed
For example:                                                         by a text string. If you include spaces between words in the
                                                                     text string, be sure to enclose the string in quotes (" ").
     -> system contact "JSmith X477 js@company.com"
                                                                     For example:
                                                                         -> system location "NMS Lab--NE Corner Rack"




24     Your First Login Session                                                                                          August 2009



                                                                                                              WS0U-ARISTA00001795
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 32 of 47


Viewing Your Changes                                               Modifying the Serial Connection
To view your current changes, enter show system at the CLI
                                                                   Settings
prompt.
                                                                   The switch's serial connection defaults are listed on page 16.
                                                                   If you wish to modify the default serial connection settings
Saving Your Changes                                                (i.e., baud rate, parity, data bits, and stop bits), refer to the
                                                                   following steps :
Once you have configured this basic switch information, save
your changes by entering write memory at the CLI command
prompt.                                                                Note. You must be connected to the switch via the console
                                                                       port before attempting to change serial connection
When the write memory command is entered, changes are                  settings. Otherwise, an error message will be displayed.
automatically saved to the main configuration file (boot.cfg)
and placed in the /flash/working directory. For more informa-
tion on the boot.cfg file, refer to page 28 .                          1 Enter modify boot parameters at the CLI prompt. The
                                                                       boot prompt displays:

    Note. If the switch reboots following a write memory                   Boot >
    command entry, the switch will run from the
    /flash/certified directory. As a result, subsequent configu-       2 To change the baud rate, enter boot serialbauclrate,
    ration changes cannot be saved using the write memory              followed by the desired baud rate value. Options include
    command until the switch is once again running from the            1200, 2400, 4800, 9600 (default), 19200, 38400, 57600,
    /flash/working directory. See page 30 for important infor-         76800, and 115200. For example:
    mation on these directories.
                                                                           Boot> boot serialbaudrate 19200


                                                                       Note. Setting the console port to speeds above 9600 baud
                                                                       can cause problems with Zmodem uploads.




August 2009                                                                                               Your First Login Session   25



                                                                                                             WSOU-AR1STA00001796
                   Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 33 of 47


     3 To change the parity value, enter boot serialparity,       7 You can save your changes to the boot.params file by
     followed by the desired parity value. Options include none   entering commit file at the boot prompt:
     (default), even, and odd. For example:
                                                                      Boot> commit file
        Boot> boot serialparity even
                                                                  When the commit file command is used, changes will not
                                                                  be enabled until after the next switch reboot.
     4 To change the data bits (i.e., word size) value, enter
     boot serialwordsize, followed by the number of data bits.    8 You can also save your changes in real time to the
     Options include 7 and 8 (default). For example:              switch's running memory by entering commit system at
                                                                  the boot prompt:
        Boot> boot serialwordsize 7
                                                                      Boot> commit syst:em
     5 To change the stop bits value, enter boot serialstop-
     bits, followed by the number of stop bits. Options include
                                                                  Caution. There are two important things to consider while
     1 (default) and 2. For example:
                                                                  using the commit system command to save serial connec-
        Boot> boot serialstopbits 2                               tion changes:


     6 Verify your current changes by entering show at the        •   Output to the terminal may become illegible due to
     boot prompt:                                                     incompatible serial connection settings between the
                                                                      switch and the terminal emulation software.
        Boot> show
        Edit buffer contents:
                                                                  • If you use the commit system command only, changes
        Serial (console) baud                    19200
                                                                    will not be saved to the switch's boot.params file and
        Serial (console) parity                  even
        Serial (console) stopbits                2
                                                                    will be lost if the switch is rebooted. To save changes
        Serial (console) wordsize                7                  to the boot.params file, refer to step 7.


        (additional table output not shown)




26    Your First Login Session                                                                                   August 2009



                                                                                                     WS0U-ARISTA00001797
                 Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 34 of 47


    9 Return to the CLI prompt by entering exit at the boot
    prompt.

This completes the initial setup process. Your OmniSwitch is
now ready for additional configuration and network operation.
Refer to the following sections for more information on using
your switch, as well as additional built-in features .

For more infomiation on using the CLI, refer to "Using the
CLI" in the OmniSwitch AOS Release 6 5,'witch Management
Guide.




August 2009                                                                  Your First Login Session   27



                                                                               WS0U-ARISTA00001798
                   Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 35 of 47



 Files and Directories

Boot and Image Files                                                  boot.cfg File
                                                                      The boot.cfg file stores your network configuration
Although the switch's flash memory can contain many file              parameters. When you first boot the switch, the boot.cfg file is
types (e.g., log and snapshot files), there are three specific file   not present. This file is automatically generated when you first
types that provide key switch and network functions. These            issue a write memory command to save your configuration
files include the boot.cfg file, the boot.params file, and image      changes. The file is then automatically placed in the
(.img) files .                                                        /flash/working directory.


boot.params File                                                          Important. Your switch must be running from the
                                                                          /flash/working directory in order to save changes to the
The boot.params file provides IP address, gateway, and mask               boot.cfg file. Refer to "Working and Certified Directo-
information for the switch's Ethernet Management Port                     ries" on page 30 for more information.
(EMP). This information is required for direct Ethernet
connections to the switch's primary CMM.
                                                                      Once the configuration parameters stored in the boot.cfg file
This file also contains default console port parameters (baud         are considered tested and reliable, the file can be copied to the
rate, etc.) and can be modified via the                               certified directory and become part of the "last known good"
modify boot parameters CLI command.                                   software for the switch.

To be read by the switch, the boot.params file must be placed         If all copies of this file are deleted and a system boot occurs,
in the /flash directory. If the file is deleted for any reason, a     your network configuration will be lost. Therefore, it is
new boot.params file will be generated automatically on the           recommended that you keep a backup copy of this file at all
next system boot. However, all user-configured information,           times.
such as IP address, gateway, and mask information, will be
lost. Therefore, it is recommended that you keep a backup
copy of this file at all times.


28    Files and Directories                                                                                                 August 2009



                                                                                                               WSOU-AR1STA00001799
                   Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 36 of 47


Image Files                                                          For a complete list of image files along with their functions,
                                                                     refer to the Switch Management Guide. See below for a list of
Image files (those files with .img extensions) contain               the more common image files.
executable code that provides support for the system, NI
modules, and network functions. In other words, they serve as         Jos.img             Contains the operating system software.
essential drivers for switch and network operations.                  Jbase.img            Contains base code for the switch.
Although these files may be backed up to the root flash direc-        Jeni.img            Provides Ethernet support.
tory or any user-defined subdirectory, they must be present in        Jdiag.img           Provides enhanced hardware diagnostics
the /flash/working and /flash/certified directories for the                               for the switch.
switch to operate and pass traffic.
                                                                      Jadvrout.img        Alcatel-Lucent's Advanced Routing
                                                                                          software package.
If you delete all copies of an image file, you will be required to
contact Alcatel-Lucent Customer Support for replacements.             Jrelease.img        Contains release information for image
Therefore, it is recommended that you keep backup copies on                               downloads.
your computer's hard drive or a locally-accessible server.            Jdni.img            Provides enhanced hardware diagnostics
                                                                                          for the installed modules.
                                                                      Jsecu.img           Alcatel-Lucent's security software
                                                                                          package.




August 2009                                                                                                  Files and Directories   29



                                                                                                            WS0U-ARISTA00001800
                    Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 37 of 47


Working and Certified                                                 The /flash/working directory is intended for software that is
                                                                      still being configured for your network. Changes made while
Directories                                                           configuring your switch are saved to the boot.cfg file in the
                                                                      /flash/working directory.

 Switches are shipped with flash memory. This memory is               Once the /flash/working directory's configuration and image
used to store files, including boot and image files that are used     files are road-tested and considered valid and reliable for your
for switch operations.                                                network, they can be copied to the /flash/certified directory.

The /flash directory contains two subdirectories: /working and        Certified Directory
/certified. These directories work together to provide the                           I
image rollback resiliency feature. Image rollback allows the
switch to return to a prior "last known good" version of soft-                                                                     I
ware in the event of a system software problem.                                            Certified Directory
                                                                                           Intended for: Reliable, Tested configuration
                                                                                           and image files. The switch will rail back
Working Directory                                                                          to this software in the event of a system
                                                                                           software error.

                I                                                                          On relaad : By default, the switch will use
                                                                                           the software in this directory if there are
                                                               I                           any differences between the Working and
                                                                                           Certified directories.
                      Working Di rectory
                      Intended for: Files that are being canfigurea                        Saving changes : You cannot save config-
                      and tested. Once these files are considered                          uration changes to the Certified directory.
                      valid and reliable , they can be capied ta                           To save your changes, be sure that your
                      the Certified directory.                                             switch is operating from the Working
                                                                                           directory.
                      On relaad : If the Warking and Certified
                      directories are identical, the switch will
                      automatically run from software in this
                -     directory. If the two directories are not
                      identical. you can instruct the switch to run
                                                                      The software in the /flash/certified directory should be treated
                      from the Working directory by issuing the       as the "gold master" for the switch. When you place configu-
                      reload working command .
                                                                      ration and image files in this directory, you are "certifying"
                      Saving changes: You can save config-
                      uration changes to the Working directory
                                                                      them as tested and reliable. If the switch is running from the
                      via the write memory command .                  /flash/working directory and experiences a software problem,
                                                                      it will "roll back" to the last known good software in the
                                                                      /flash/certified directory on the next reboot.




30    Files and Directories                                                                                                               August 2009



                                                                                                                            WSOU-AR1STA00001801
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 38 of 47


Which directory is the switch currently using?                     copied to the /flash/certified directory via the copy working
                                                                   certified command.
When you first boot the switch, the /flash/working directory is
used; this allows you to save your initial configuration changes   What happens when the switch boots?
to the boot.cfg file . However, subsequent boots may result in
your switch running from the /flash/certified directory. There-    During the boot process, the switch compares the contents of
fore, verifying the current running directory is a key step any    the /flash/working and /flash/certified directories. Based on
time you are configuring or monitoring the switch.                 this comparison, the switch determines which directory to use
                                                                   as its running software.
View the current directory by entering the show running-
directory command. For example:                                    Working and Certified Are Identical
-> show running-directory
                                                                   If the software in the /flash/working and /flash/certified
CONFIGURATION STATUS                                               directories is identical, the switch considers the software in
   Running CMM                         PRIMARY,                    both directories to be equally reliable. In this case, the switch
   CMM Mode                            DUAL CMMs,                  will run from the /flash/working directory.
   Current CMM Slot                    A,
   Running configuration               WORKING,
   Certify/Restore Status              CERTIFY NEEDED
                                                                                                                 The switch runs
SYNCHRONIZATION STATUS                                                                                           from Working.
   Flash Between CMMs                  NOT SYNCHRONIZED,                                                                            bootcfg
   Running Configuration               SYNCHRONIZED,                                                                                jbase.img
                                                                                                                                    jrelease.img
   Nis Reload On Takeover              ALL Nis                      Working and Certified                                           Etc.
                                                                    contents are identical.



                                                                                              Certified
In this example, the switch is using the /flash/working direc-                                Directory
tory.                                                                                         ./ bootcfg
                                                                                              ./ jbase.img
                                                                                              .,/ jrelease.img
Can I save changes to the Certified directory?                                                ./ Etc.



No. The /flash/certified directory is intended to store only
tested, reliable configuration and image files . Configuration     When the switch is running from the /flash/working directory
changes must be saved to the boot.cfg file in the                  software, configuration changes can be saved via the
/flash/working directory. Once those changes have been road-       write memory command.
tested, the contents of the /flash/working directory can be


August 2009                                                                                                                Files and Directories   31



                                                                                                                          WSOU-AR1STA00001802
                   Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 39 of 47


Working and Certified Are Different                                       My Working and Certified Directories are different. Can
                                                                          I force a reboot from the Working directory?
If the software in the /flash/working directory differs even
slightly from the software in the /flash/certified directory, the         Yes. If its configuration and image files are known to be reli-
switch will automatically run from the /flash/certified                   able, you can override the default and initiate a reboot from the
directory.                                                                /flash/working directory. This is done via the reload
                                                                          working command. For more information, refer to your CLI
                                                                          Reference Guide.


                                                                                                           The reload work-
                                                                                                           ing command over-
                                                                                                           rides the default; the
                                                                                                           switch runs from
                                                                                                           Working .



                                         The switch runs   Certified
                      Directory          from Certified.   Directory
                      ,I bootcfg                           bootcfg
                      ,I jbase.img                         jbase.img
                      .,/ jrelease.img                     jrelease.img
                      ,I Etc.                              Etc.




When the switch runs from the /flash/certified directory,
configuration changes cannot be saved via the write memory
command.
                                                                              Note. For detailed information on using directories, refer
                                                                              to the Switch Management Guide.




32    Files and Directories                                                                                                         August 2009



                                                                                                                         WSOU-AR1STA00001803
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 40 of 47



 Using WebView

OmniSwitches can be configured and monitored using                Logging In to WebView
Web View, Alcatel-Lucent' s Web-based device management
tool. Web View software is pre-installed in the switch; you are
not required to load additional software.                             Note. Before attempting to establish a Web View session,
                                                                      be sure that you have first unlocked the HTTP session
                                                                      type via the aaa authentication command. Otherwise, a
    Note. Although Web View software is pre-installed, you            login error will occur. See "Unlocking Session Types" on
    must first enable HTTP sessions for your switch before            page 21 for more information.
    you can log in. Refer to "Unlocking Session Types" on
    page 21 for more information.
                                                                  To access WebView and log in to a switch:

                                                                      1 Ensure web-management is globally enabled on the
Browser Compatibility                                                 switch by issuing the following:
                                                                         - > http server
Web View is supported on the following Web browsers :
                                                                      2 Open any Alcatel-Lucent supported Web browser.
 • Internet Explorer 6.0 or greater for Windows 2000,
 Windows NT, Windows XP and Windows Vista

 • Firefox 2.0 for Windows and Sun Solaris.




August 2009                                                                                                   Using WebView   33



                                                                                                        WSOU-AR1STA00001804
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 41 of 47


     3 Enter the switch's IP address in the browser's URL      Navigating WebView
     field. The login screen displays.
                                                               After you have successfully logged in, the Chassis Manage-
                                                               ment home page displays.




                                                                     -·°"" ____..._____
                                                                     ""~--_       _     .. _____ ..- .... ... _" __ _
                                                                                                       ._,   -.



                                                                                      - __
                                                                                      --
                                                                                      ·-
                                                                                      _._
                                                                                      ~

                                                                                      -·-
                                                                                          -
                                                                                          ---'--
                                                                                            ~


                                                                                          ------
                                                                                          --·----
                                                                                          ····---1·-
                                                                                          -·(-
                                                                                      ----


                                                               The Chassis Management home page provides a physical
     4 Enter the user name and password at the login prompt.   representation of the switch as well as basic system informa-
                                                               tion. This is the main launching point for Web View.
If you have already changed the user name and password for
your switch, be sure to use the new information. If you have
not changed your user name or password, the factory defaults
are admin and switch, respectively. Refer to the Switch
Management Guide for information on modifying the default
user name and password.




34    Using WebView                                                                                               August 2009



                                                                                                      WSOU-AR1STA00001805
                          Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 42 of 47


Navigate the application by clicking the "Configuration                                       Refine your navigation by selecting "Configuration Options"
Group" buttons on the left-hand toolbar.                                                      for each group from the items displayed in the grey, horizon-
                                                                                              tal navigation bar.


                               Q Back   •                           J) Search   U   Favc




                                                                                              "Configuration
                                                                                              Options" Toolbar.
                                                                                                                             31 WebYR.'W   10l~~ 11 10 1   M 1cr.im1U lnlern!!l bq,Lorer

                                                                                              (In this case, the option
                                                                                              "Device" has been selected.)

                                            Health Home
                                            Global

Main "Configuration                                                                 The
                                                                                    for   C
                                             S:am1>le Interval:   5 sec.
Group" Toolbar.                              CPU:                 80%
                                                                                    limit
                                             Memory:              80%
                                             Rx:                  80%               MorE
(In this case, the group                     Rx/Tx:               80%
"Health" has been selected.)                 Tem1>erature:        55a C
                                                                                m                   Site Maps. Web View also provides site maps for each
                                             Current Usage                           De,
                                             CPU:
                                                                                                    configuration group. Site maps allow you to view
                                                                                                    complete page contents under each feature. By providing
                                                                                                    quick, easy access to specific pages, site maps can reduce
                                                                                                    time spent searching through the Web View application.
                                                                                                    To access site maps, click the "Site Map" link included on
                                                                                                    each configuration group Home page (e.g., Health).




August 2009                                                                                                                                                  Using WebView                 35



                                                                                                                                                    WSOU-AR1STA00001806
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 43 of 47


Online Help                                                                Additional Information
General online help is available through the main Help link                For more information on using Web View, refer to "Using
located at the top of the Web View banner.                                 Web View" in the Switch Management Guide.




                                           General Help Link

Detailed, context-based help is provided for each status table
and configuration dialog window.




                                             (In this case. for the VLAN
                                             Administration table.)




36    Using WebView                                                                                                        August 2009



                                                                                                                WSOU-AR1STA00001807
                  Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 44 of 47


Troubleshooting
The WebView login screen does not display.
This suggests either a physical or network connection issue.
Try the following options:
    • Be sure that you have a good physical Ethernet cable
      connection to the Ethernet port used for managing the
      switch (EMP or NI port).
    • Be sure your computer has a valid Ethernet connection
      and IP address. See page 20 for information on
      configuring the IP address for the EMP.
The login screen displays, but my login attempt fails.
This suggests either a user name and password or
Authenticated Switch Access error. Try the following options :
    • Check that you are using the correct user name and
      password. If you have already changed the user name
      and password for your switch, be sure to use the new
      information. If you have not changed the user name
      and password, the factory defaults are admin and
      switch, respectively.
    • Be sure that you have "unlocked" HTTP sessions on
      the switch. To unlock HTTP sessions, enter the follow-
      ing command:
       -> aaa authentication http local


    Note: See page 21 for information on unlocking session
    types.




August 2009                                                                       Using WebView   37



                                                                                WSOU-AR1STA00001808
               Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 45 of 47




38   Using WebView                                                                  August 2009



                                                                             WSOU-AR1STA00001809
              Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 46 of 47




August 2009                                                                   Using WebView   39



                                                                            WSOU-AR1STA00001810
               Case 6:20-cv-01083-ADA Document 34-13 Filed 08/16/21 Page 47 of 47




40   Using WebView                                                                  August 2009



                                                                             WS0U-ARISTA00001811
